                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE

IN RE REVSTONE INDUSTRIES, LLC, et al.,                Chapter 11
                                                       Banlcr. No. 12-13262-BLS
                    Debtors.                           (Jointly Administered)


FRED C. CARUSO, TRUSTEE.,
                                                       Adv. No. 14-50977-BLS
             Plaintiff,                                Adv. No. 14-50984-BLS

             v.

SCOTT R. HOF1v1EISTER, et al.,                         Civ. No. 18-207-CFC
                                                       Civ. No. 18-208-CFC
                    Defendants.


                                     ORDER

        For the reasons set forth in the accompanying Memorandum Opinion, it is

hereby ORDERED:

        1.   The Motion for Reconsideration (18-207-CFC, D.I. 2) is DENIED as

moot.

        2.   The proposed findings of fact and conclusions of law, set forth in the

Opinion issued by the Bankruptcy Court on November 15, 2017 and incorporated

by the Report and Recommendations issued by the Bankruptcy Court on November

30, 2017 (18-207-CFC, D.I. 1), are ADOPTED.

        3.   A separate Judgment will be entered in favor of Trustee and against
Defendant with respect to the First Claim for Relief and the Second Claim for Relief

set forth in the Spara Complaint, and with respect to the First Claim for Relief and

the Second Claim for Relief set forth in the Revstone Complaint, in the total amount

of $194,999.94. Post-judgment interest on the amount of the Judgment shall accrue

and be payable by Defendant Scott R. Hofmeister to the Trustee at the federal rate

from the date of entry of the Judgment to the date the Judgment is paid in full.

      4.     The parties are DIRECTED to confer and submit a proposed form of

Judgment within 30 days of the entry of this Order.


                                       Entered   thiscf1: day of July, 2019.




                                          2
